Case 1:19-cv-00328-TMT-MEH Document 90-3 Filed 02/18/21 USDC Colorado Page 1 of 1




    SERVICEMEMBERS CIVIL
    RELIEF ACT AFFIDAVIT

      Abbondanza and Tavin Foods, Inc.                                19-cv-00328-TMT-M EH
     (Party name as displayed in case caption)                        DockeUCase No.

                     Vs.

      Weiss, et al                                                    U.S. District Court, District of Colorado
     (Party name as displayed in case caption)                        Court

     1, Michael Abbondanza                              , the undersigned, certify and declare as follows:

      1) This affidavit is made pursuant to the Servicemembers Civil Relief Act (50 U.S.C.. § 3931).
      2) I am the plaintiff in the above-captioned matter.
      3) As of the current date: (check one)
          D a) I have personal knowledge that the defendant named above is in military service.
          D b) I have personal knowledge that the defendant named above is not in military service.
         � c) I am unable to determine whether the defendant named above is in military service.
       4) The following facts support the above statement (explain how you know the defendant is or is not in
          military service, or, if unable to make a determination, the steps you took to investigate the
          defendant's military status):

              I ran a search to determine Defendant Giovannia Paloni's active military status
              on the Servicemembers Civil Relief Act website (scra.dmdc.osd.mil). I used the
               name Christine G. Paloni with a Date of Birth of June 29, 1971. Both the name and
              date of birth were obtained through a skip trace performed by a private investigator,
                  at the Miami PSPI on April 5, 2019. The results of the search indicate that Ms.
                 Paloni is not currently in active military status, nor has she been in the past 367
                                        days. The status report is attached.




  NOTE:
